Exhibit 10.1

 

Employment Agreement

 

A.This Employment Agreement (this “Agreement”) is made effective with a starting
date of October 1, 2020, by and between American Virtual Cloud Technologies,
Inc. (“The Company”) of 1720 Peachtree Street, Suite 629, Atlanta, Georgia,
30309 and Xavier D. Williams (“Mr. Williams), of Southlake TX.

 

B.The Company is engaged in the business of Information Technology Services. Mr.
Williams will primarily perform the job duties at the following location: Home
residence.

 

C.The Company desires to have the services of Mr. Williams.

 

D.Mr. Williams is willing to be employed by The Company.

 

Therefore, the parties agree as follows:

 

EMPLOYMENT. The Company shall employ Mr. Williams as Chief Executive Officer.
Mr. Williams’ duties and responsibilities as CEO will include developing the
strategic direction and implementation of plans to drive revenue & EBITDA
growth.

 

BEST EFFORTS OF EMPLOYEE. Mr. Williams agrees to perform faithfully,
industriously, and to the best of his ability, experience, and talents, all of
the duties that may be required by the express and implicit terms of this
Agreement, to the reasonable satisfaction of The Company. Such duties shall be
provided at such place(s) as the needs, business, or opportunities of The
Company may require from time to time. Mr. Williams shall devote his full
business time to the rendition of such Services, subject to absences for
customary vacations and for temporary illness. In addition, Mr. Williams will
not engage in any other gainful occupation which requires his personal attention
and/or creates a conflict of interest with job responsibilities under this
Agreement without the prior approval of the Board, with the exception that Mr.
Williams may personally trade in stock, bonds, securities, commodities or real
estate investments for his own benefit.

 

INDEMNIIFICATION/D&O INSURANCE. To the maximum extent permitted by applicable
law and the Company’s by-laws, the Company shall indemnify Mr. Williams for all
acts and omissions by him and any action on his part while acting in such
capacity, and for the losses that arise from serving at the request of the
Company or subsidiary thereof as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise. Mr. Williams will be covered by directors and officers
liability insurance on a basis no less favorable than provided to directors and
officers of the Company, including ‘tail’ coverage.

 



 

 

 

COMPENSATION OF EMPLOYEE. As compensation for the services provided by Mr.
Williams under this Agreement, the Company will pay Mr. Williams an annual
salary of $600,000 payable in accordance with the Company’s usual payroll
procedures. This salary will be reviewed annually by the board, and may be
increased, but not decreased, without Mr. Williams consent during the term. Upon
termination of this Agreement, payments under this paragraph shall cease;
provided, however, that Mr. Williams shall be entitled to payments for periods
or partial periods that occurred prior to the date of termination and for which
Mr. Williams has not yet been paid, and for any commission earned in accordance
with The Company’ customary procedures, if applicable. Accrued vacation will be
paid in accordance with state law and The Company’ customary procedures. This
section of the Agreement is included only for accounting and payroll purposes
and should not be construed as establishing a minimum or definite term of
employment.

 

The Company will annually award Mr. Williams an At-Risk Annual bonus (the
Bonus), in an amount up to 150% of his starting base salary. Such bonus will be
based on Performance factors and results agreed upon and approved by the Board
of Directors. For 2020, Mr. Williams will receive a minimum cash bonus equal to
75% of his annual base salary. Bonus payout will occur on the prescribed date
for bonus payouts in accordance with the Company’s usual payroll procedures.
Such date is projected to occur during the month of April of each year.

 

The Company may award Mr. Williams the option to purchase shares of the
Employers capital stock (the Stock).

 

Starting in 2021, with allocation beginning in 2022, Mr. Williams shall be
eligible to receive an additional annual equity grant of restricted stock units
if the company exceeds its annual stock price increase goal of 15% over prior
year target. The company will use an interpolation formula to calculate
additional grants if company stock price reaches a 15.5% increase year over year
to a maximum of 30.0%. Each half percent (.5%) increase in stock value from
15.5% to 25.0% shall equate to $150,000 in restricted stock value. Each half
percent increase in stock value from 25.5% to 30.0% shall equate to $200,000 in
restricted stock value. Achievement of a 30% increase in stock value over prior
year target would result in restricted stock units valued at $5 million awarded
to Mr. Williams.

 

Additionally, upon approval by the Board of Directors, the Company will award
Mr. Williams 500,000 Restricted Stock Units under the Company’s 2020 Equity
Incentive Plan

 

With the acceptance of this offer, Mr. Williams shall become and remain a member
of the Board of Directors of American Virtual Cloud Technologies, Inc, with all
of the rights, privileges, and responsibilities of the position for the duration
of his term as CEO.

 

EXPENSE REIMBURSEMENT. The Company will reimburse Mr. Williams for “out-of-
pocket” expenses incurred in accordance with the Company’s policies in effect
from time to time.

 

CONFIDENTIALITY. The Company recognizes that Mr. Williams has and will have
information regarding the following:

 

-inventions

-products

 



2

 

 

-product design

-processes

-technical matters

-trade secrets

-copyrights

-customer lists

-prices

-costs

-business affairs

-future plans

 

and other vital information items (collectively, “Information”) which are
valuable, special and unique assets of The Company. Mr. Williams agrees that he
will not at any time or in any manner, either directly or indirectly, divulge,
disclose, furnish, make accessible, or communicate any Information to any third
party without the prior written consent of The Company. Mr. Williams will
protect the Information and treat it as strictly confidential. A violation by
Mr. Williams of this paragraph shall be a material violation of this Agreement
and will justify legal and/or equitable relief.

 

This Agreement is in compliance with the Defend Trade Secrets Act and provides
civil or criminal immunity to any individual for the disclosure of trade
secrets: (i) made in confidence to a federal, state, or local government
official, or to an attorney when the disclosure is to report suspected
violations of the law; or (ii) in a complaint or other document filed in a
lawsuit if made under seal.

 

UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Mr. Williams has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, The Company shall be entitled to an injunction to restrain Mr.
Williams from disclosing, in whole or in part, such Information, or from
providing any services to any party to whom such Information has been disclosed
or may be disclosed. The Company shall not be prohibited by this provision from
pursuing other remedies, including a claim for losses and damages, attorneys’
fees and costs incurred while seeking to enforce this Agreement.

 

CONFIDENTIALITY AFTER TERMINATION OF EMPLOYMENT. The confidentiality

provisions of this Agreement shall remain in full force and effect for an
18-month period after the termination of Mr. Williams’s employment.

 

INTELLECTUAL PROPERTY RIGHTS. All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Mr. Williams, individually or in conjunction with
others, during his employment by The Company (whether during business hours or
otherwise and whether on The Company’ premises or otherwise) which relate to The
Company’s business, products or services (including, without limitation, all
such information relating to corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks), and all writings or materials of any
type embodying any of such items, shall be disclosed to The Company and are and
shall be the sole and exclusive property of The Company.



 

3

 

 

NON-COMPETE AGREEMENT. Mr. Williams agrees and covenants that during his
employment by The Company and for a period of one year following the termination
of Mr. Williams’s employment, whether such termination is voluntary or
involuntary, Mr. Williams will not directly or indirectly engage in any business
competitive with The Company. Directly or indirectly engaging in any competitive
business includes, but is not limited to: (i) engaging in a business as owner,
partner, or agent, (ii) becoming an employee, rendering advice or offering
services to any third party that is engaged in such business, (iii) becoming
interested directly or indirectly in any such business, or (iv) soliciting any
customer or current Executive or Employee of The Company for the benefit of a
third party that is engaged in such business. Mr. Williams agrees that this
non-compete provision will not adversely affect Mr. Williams’s livelihood.

 

During the Employment Period, Mr. Williams will devote his full-time efforts to
the business of The Company and will not engage in consulting work or any trade
or business for his own account or for or on behalf of any other person, firm or
corporation that competes, conflicts or interferes with the performance of his
duties under this Agreement.

 

BENEFITS. Mr. Williams shall be entitled to standard and customary employment
benefits, including holidays, Officer Liability and Indemnification Insurance, a
One-time Signing Bonus of

$300,000, paid within 30 days of employment, vacation, health insurance,
disability insurance and life insurance as provided by The Company policies in
effect from time to time. Mr. Williams will be immediately eligible for 6+ weeks
of vacation.

 

TERM/TERMINATION. Mr. Williams’ employment under this Agreement shall be for an
unspecified term on an “at will” basis. This Agreement may be terminated by The
Company with Two weeks written notice, and by Mr. Williams upon Two weeks
written notice. If the Company shall so terminate this Agreement, Mr. Williams
shall be entitled to compensation for One year (the “Severance Period”) of base
salary, pro-rated bonus (if applicable), and benefits (including health care and
life insurance as applicable) beyond the termination date of such termination,
unless Mr. Williams is in violation of this Agreement. If Mr. Williams is in
violation of this Agreement, The Company may terminate employment with cause
without notice and with compensation to Mr. Williams only to the date of such
termination. As used in this Agreement, the term “Cause” shall include, without
limitation: insubordination; dishonesty; fraud; serious dereliction of duty;
criminal activity; acts of moral turpitude; conviction of a felony, plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude. The compensation paid under this Agreement shall be Mr. Williams’s
exclusive remedy.

 

The salary and fringe benefits to be paid are referred to herein as the
“Termination Compensation.” Mr. Williams shall not be entitled to any
Termination Compensation unless: (i) Mr. Williams complies with all surviving
provisions of any non-competition agreement, non-solicitation agreement,
confidentiality agreement or inventions assignment agreement that Mr. Williams
signed, and (ii) Mr. Williams executes and delivers to The Company, after a
notice of termination, a release in form and substance acceptable to The
Company, by which Mr. Williams releases The Company from any obligations and
liabilities of any type whatsoever under this Agreement, except for The Company’
obligations with respect to the Termination Compensation, and that release shall
not affect Mr. Williams’s right to indemnification, if any, for actions taken
within the scope of his employment. Notwithstanding anything herein, no
Termination Compensation shall be paid or otherwise provided until all
applicable revocation periods have fully expired, and the mutual release becomes
fully and finally enforceable. The parties hereto acknowledge that the
Termination Compensation to be provided is in consideration for Mr. Williams’s
release.

 



4

 

 

If Mr. Williams terminates this Agreement by providing appropriate notice, the
Company, at its election, may (i) require Mr. Williams to continue to perform
his duties hereunder for the full notice period, or (ii) terminate Mr. Williams
’s employment at any time during such notice period, provided that any such
termination shall not be deemed to be a termination without cause of Mr.
Williams ’s employment by The Company. Unless otherwise provided by this
Section, all compensation and benefits paid by The Company to Mr. Williams shall
cease upon his last day of employment.

 

If during the term, and within 12 months following a Change in Control, Mr.
Williams is subject to an Involuntary Termination, the Company shall pay Mr.
Williams a lump sum serverance payment equal to one time his Base Salary plus
one and one-half times Mr. Williams at plan bonus payout. Further, any shares of
restricted stock and other equity awards granted by the Company and held by Mr.
Williams scheduled to vest in the 12 months after such Involuntary Termination
due to a Change in Control, shall accelerate and be fully vested as of the date
of the Involuntary Termination.

 

TERMINATION DUE TO DEATH. Mr. Williams’ employment under this Agreement will
terminate immediately upon his death and The Company shall not have any further
liability or obligations to Mr. Williams’s estate, executors, heirs, assigns or
any other person claiming under or through Mr. Williams’s estate, except that
Mr. Williams’s estate shall receive any accrued but unpaid salary or bonuses and
any life insurance benefits to be paid pursuant to Mr. Williams’ beneficiary
designation.

 

COMPLIANCE WITH EMPLOYER’S RULES. Mr. Williams agrees to comply with all of the
rules and regulations of The Company

 

RETURN OF PROPERTY. Upon termination of this Agreement, Mr. Williams shall
deliver and return all Company and Company-related property (including keys,
records, notes, data, memoranda, models, and equipment) that is in Mr. Williams’
possession or under his control. Such obligation shall be governed by any
separate confidentiality or proprietary rights agreement signed by Mr. Williams.

 



5

 

  

NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or on the third
day after being deposited in the United States mail, postage paid, addressed as
follows:

 

Employer:

 

American Virtual Cloud Technologies, Inc. Darrell J. Mays

CEO

1720 Peachtree Street, Suite 629

Atlanta, Georgia 30309

 

Executive:

 

Xavier D. Williams

2009 E Highland Street

Southlake, TX 76092

 

Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above.

 

BINDING AGREEMENT. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their heirs, personal representatives, successors and
assigns. In the event The Company is acquired, is a non-surviving party in a
merger, or transfers substantially all of its assets, this Agreement shall not
be terminated and the transferee or surviving company shall be bound by the
provisions of this Agreement. The parties understand that the obligations of Mr.
Williams are personal and may not be assigned by The Company.

 

ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

 

AMENDMENT. This Agreement may be modified or amended, if the amendment is made
in writing and is signed by both parties.

 

SEVERABILITY. If any provisions of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid or enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

6

 

 

WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
Georgia.

 

SIGNATORIES. This Agreement shall be executed on behalf of American Virtual
Cloud Technologies, Inc., by Lawrence E. Mock, Jr., Chairman of the Board, and
by Mr. Williams. The Agreement shall be effective as of the date first written
above.

 

EMPLOYER:

 

AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.

 

By: /s/ Lawrence E. Mock, Jr.   Date:                   Lawrence E. Mock, Jr.  
        Chairman of the Board        

 

AGREED TO AND ACCEPTED.

 

EXECUTIVE:

 

/s/ Xavier D. Williams   Date:  

 

 

7

 

 